Appeal by the defendant from a judgment of the Supreme Court, Kings County (Friedman, J.), rendered September 12, 1995, convicting him of manslaughter in the first degree and criminal possession of a weapon in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
We further find that the defendant’s motion to dismiss the indictment based on his allegation that he was deprived of the right to the effective assistance of counsel was untimely (see, CPL 190.50, 210.20, 255.20). In any event, a counsel’s failure to comply with a defendant’s desire to testify before the Grand Jury, standing alone, does not amount to a denial of effective assistance of counsel (see, People v Sturgis, 199 AD2d 549; People v Bundy, 186 AD2d 357).
The prosecution’s rebuttal testimony was properly admitted (see, People v Knight, 80 NY2d 845). Ritter, J. P., Pizzuto, Altman and Krausman, JJ., concur.